1. The first point argued was on the words of the devise to the wife, todispose at her will and pleasure, and to give to which of her sons shepleases. Whether she has an estate for life, with power to dispose of the reversion, or an absolute fee, on the confidence of the testator that she will give it to one of his sons, or an absolute fee, with a power of alienation restricted, viz., that if she chose to alien, she should alien to one of his sons.
It seems to me she has an estate for life by the first words, and the last words give her a power to dispose of the reversion. I give to my wife,to dispose at her will and pleasure, constitutes a fee simple. Bracton devise, 38, 39. But here, by the copulation of the last clause, his intention appears to be that she shall give it to one of his sons. But this shall not be understood of the estate given to the wife, but of the reversion. Therefore in this case, they shall have an estate for life with power to dispose of the reversion. To dispose goes to the order of the gift, Et cujus est dare, ejus est disponere, viz., whether it shall be conditionally or absolutely. Dispositio est collatio rerum in *Page 727 ordine. 28 H., 8; Dyer, 26. Cestui que use devised that I. S. should havegubernationem puerorum and ordering of the land; he gave him no interest.Paget and Bremish's case, 41 El. One devised that the overseers of his will should have the letting and selling of the land, during the minority of his son; this was a trust and an authority, but no interest; therefore they could not make a lease to try the title. Henden, Serjeant, has cited a case, T. 43 El., B.R. On the general ground that the intention of the will shall be taken. It is like an act of Parliament, the devisor is said to be the legislator, the devise the law, and the Judges the expositors. Here the intention of the will was that she should have an estate for life; and the second clause gave her a power to *give the reversion to any of the sons.